Citation Nr: 0206942	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  98-00 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than February 28, 
1997, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision that granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective November 7, 1994.  The veteran filed a 
notice of disagreement in November 1997 and in November 1997 
the RO sent the veteran a statement of the case.  The veteran 
perfected the appeal by filing a substantive appeal in 
January 1998.  


REMAND

As noted above, this appeal stems from a July 1997 rating 
decision that granted service connection for PTSD and 
assigned a 50 percent evaluation, effective November 7, 1994.  
In his substantive appeal (VA Form 9), the veteran requested 
a personal hearing at the RO.  Later, by telephone in March 
1998, he advised the RO that he preferred a hearing before a 
member of the Board in Washington, D.C.  

In a subsequent rating decision in August 2000, the RO found 
clear and unmistakable error in its July 1997 decision in 
regard to assigning November 7, 1994, as the effective date 
for the grant service connection for PTSD and assigned 
February 28, 1997, as the correct effective date.  In 
December 2000, the RO increased the initial evaluation 
assigned for the veteran's PTSD from 50 to 70 percent, 
effective February 28, 1997. 

In May 2002, in response to an inquiry from the Board's 
Administrative service, the veteran clarified, in writing, 
that he still desired a hearing before a member of the Board, 
and that he wanted such a hearing at the RO (a Travel Board 
hearing).  

Pursuant to 38 C.F.R. § 20.700 (2001), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991) (pertaining specifically to hearings before the 
Board).  As such, and, in accordance with the veteran's 
request, the veteran must be provided an opportunity to 
present testimony at a Board hearing at the RO.

To ensure that full compliance with due process requirements 
have been met, this case is hereby REMANDED to the RO for the 
following action:

The RO should appropriately schedule the 
veteran for a Travel Board hearing at the 
RO at the earliest available opportunity.  
The veteran and his representative should 
be notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2001).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




